A. J. WALKER, C. J.
The complaint in this case follows substantially the form prescribed by the Code, and is in trespass. — Williams v. Ivey, 37 Ala. 242, 244.
[2.] A justice of the peace, except in the few instances especially mentioned in our statutes, has no jurisdiction beyond the limits of his county. The justice for Marshall county had no authority to act upon the complaint of the. defendant, on account of a crime committed in Madison, and issue a warrant for the arrest of plaintiff upon the charge of such crime. Therefore, the warrant under which the arrest of plaintiff was made, was void.
[3.] The affidavit, warrant, and proof of arrest under the assumed authority of the warrant, were matters proper for the consideration of the jury, in determining the ques*625tion of malice, and ascertaining the amount of damages. The evidence was entitled to consideration in mitigation of vindictive damages. The court erred in instructing the jury not to regard such evidence. — Savage v. Gunter, 32 Ala 467 ; Williams v. Ivey, supra.
Reversed and remanded.